The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-11 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Inagaki (8,421,238).
Regarding claim 9, Inagaki teaches in figures 1 and 7 and related text a semiconductor device comprising:
	a first structure 203, 301 the first structure comprising a first substrate 203, one or more dielectric layers 203 and a conductive element 202, 204 in the one or more dielectric layers; 

a dielectric material 104, 501 extending from the first side (top) of the second substrate 100 to the second side (bottom) of the second substrate 100 wherein the dielectric material 104, 501 tapers from the first side (top) of the second substrate 100 to the second side (bottom) of the second substrate 100; and 
a conductor 105, 502, 503 extending through the dielectric material 104, 501, wherein the conductor 105, 502, 503 tapers from the second side (bottom) of the second substrate 100 to the first side (top) of the second substrate 100, wherein the conductor contacts the conductive element (electrical connection not shown).

Regarding claim 16, Inagaki teaches in figures 1 and 7 and related text a semiconductor device comprising: 
a first structure 203, 301 the first structure comprising a first substrate 203, one or more dielectric layers 203 and a conductive element 202, 204 in the one or more dielectric layers; 
a second structure 100, 101 bonded to the first structure, the second structure comprising a second substrate 100, the second substrate 100 having a first surface and a second surface, wherein the first surface (top) of the second substrate 100 is interposed between the second surface (bottom) of the second substrate 100 and the first substrate 203; 

a first dielectric material 104, 501 interposed between the conductor 105, 502, 503 and the second substrate 100, 
wherein the first dielectric material separates the conductor from the second substrate by a greater distance at a first plane than at a second, the first plane being at the first surface of the second substrate and the second plane being at the second surface of the second substrate, 
wherein outermost sidewalls of the conductor at the first plane are separated by a smaller distance than the outermost sidewalls of the conductor at the second plane.

Regarding claim 17, Inagaki teaches in figures 1 and 7 and related text that the conductor 105, 502, 503 extends from a first sidewall of the first dielectric material 104, 501 to a second sidewall of the first dielectric material at the second side of the second substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 10-14 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (8,421,238) in view of Akram et al. (6,013,948).
Regarding claim 1, Inagaki teaches in figures 1 and 7 and related text a semiconductor device comprising: 
an active device wafer 203, 301 comprising a first wafer 203 including a plurality of electrical devices 202, 204 and having conductive interconnects 204, 402 disposed on a front side surface of the first wafer; and 
a carrier wafer 100, 101 disposed over the front side surface of the active device wafer and wafer bonded to the active device wafer 203, 301, the carrier wafer comprising a second wafer 100, the second wafer 100 being a semiconductor wafer, a first surface of the second wafer being closer to the active device wafer than a second surface of the second wafer, the front side surface of the first wafer facing the carrier wafer, the carrier wafer 100, 101 further comprising: 
an oxide material 104, 501 disposed in and through the second wafer 100 of the carrier wafer 100, 101,
wherein the oxide material 104, 501 has a first width at a first plane and a second width at a second plane, the first plane being at the first surface of the second wafer and 
 conductive material 105, 202 disposed in and through the oxide material 104, 501 in the second wafer 100, the conductive material 105, 202 electrically contacting a portion of the conductive interconnects 204, 402 of the active device wafer 203, 301, wherein outermost sidewalls of the conductive material are separated by a first distance at the first and by a second distance at the second plane, the first distance being less than the second distance; and
external connectors 402 over the carrier wafer 100, 101 and electrically connected to the conductive material.

Inagaki does not explicitly state that the active device wafer includes a plurality of electrical devices and having conductive interconnects disposed on a front side surface of the first wafer, and wherein the conductive material electrically contacting a portion of the conductive interconnects of the active device wafer.
Akram et al. teach in figure 4 and related text an active device wafer includes a plurality of electrical devices 14 and having conductive interconnects 26 (see figure 3) disposed on a front side surface of the first wafer, and wherein a conductive material26, 33 electrically contacting a portion of the conductive interconnects 26 of the active device wafer.
Akram et al. and Inagaki are analogous art because they are directed to semiconductor devices having through vias and one of ordinary skill in the art would have had a 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the active device wafer includes a plurality of electrical devices and having conductive interconnects disposed on a front side surface of the first wafer, and wherein the conductive material electrically contacting a portion of the conductive interconnects of the active device wafer, as taught by Akram et al., in Inagaki’s device in order to be able to operate the device by providing electrical connections between the elements.

Regarding claim 2, Inagaki teaches in figures 1 and 7 and related text that the conductive material 10, 11, 12 comprises copper.

Regarding claims 3 and 7, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the active device wafer comprises backside illuminated CMOS image sensors in Inagaki’s device in order to be able to use the device in application which requires backside illuminated CMOS image sensors.

Regarding claim 6, Akram et al. teaches in figure 4 and related text that the active device wafer comprises a first oxide layer 42, wherein the carrier wafer comprises a second oxide layer (another 42 layer), the first oxide layer is bonded directly to the second oxide layer.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the active device wafer comprises a first oxide 

Regarding claims 10-11, Inagaki teaches in figures 1 and 7 and related text substantially the entire claimed structure, as applied to claim 9 above, except forming a dielectric layer over the second side of the second substrate, and wherein the dielectric layer extends into the second substrate.
Akram et al. teach in figure 4 and related text a dielectric layer 42 (see figure 1) over the second side (top) of the second substrate 10B, and wherein the dielectric layer 43 extends into the second substrate 10B.  
Akram et al. and Inagaki are analogous art because they are directed to semiconductor devices having through vias and one of ordinary skill in the art would have had a reasonable expectation of success to modify Inagaki because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a dielectric layer over the second side of the second substrate, and wherein the dielectric layer extends into the second substrate, as taught by Akram et al., in Inagaki’s device in order to provide better protection to the device.

Regarding claim 12, Inagaki teaches in figures 1 and 7 and related text that the conductor extends over the second side of the second substrate.  



Regarding claim 14, Inagaki teaches in figures 1 and 7 and related text substantially the entire claimed structure, as applied to the claims above, except having the dielectric layer extends along sidewalls of the external connector.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to extend the dielectric layer along sidewalls of the external connector in Inagaki’s device, in order to provide better protection to the external connector. 

Regarding claim 18, Inagaki teaches in figures 1 and 7 and related text substantially the entire claimed structure, as applied to the claims above, except forming a second dielectric material, wherein the conductor is interposed between the first dielectric material and the second dielectric material along an axis parallel to the first side of the second substrate.  
Akram et al. teach in figure 4 and related text a second dielectric material 42 (see figure 1), wherein the conductor is interposed between the first dielectric material and the second dielectric material along an axis parallel to the first side of the second substrate.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a second dielectric material, wherein the conductor is interposed between the first dielectric material and the second dielectric material along an axis parallel to the first side of the second substrate, as taught by Akram et al., in Inagaki’s device, in order to provide better protection to the external connector. 

Regarding claim 19, Inagaki teaches in figures 1 and 7 and related text that the conductor extends over the second side of the second substrate.

Regarding claim 20, the combined device includes the second dielectric material extends along end sidewalls of the conductor (see figure 4 of Akram et al.).

Regarding claim 21, Inagaki teaches in figures 1 and 7 and related text that the conductive material extends over a portion of the second surface of the second wafer.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
1/1/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800